Citation Nr: 1612059	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  99-16 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sickle cell disease.

2.  Entitlement to service connection for glaucoma of the right eye, to include as secondary to sickle cell disease.

3.  Entitlement to service connection for avascular necrosis of the right hip, to include as secondary to sickle cell disease.

4.  Entitlement to service connection for a renal disorder, to include as secondary to sickle cell disease.

5.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael G. Smith, Attorney at Law
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 1998 and June 2000 decisions of the VA Regional Office (RO) in North Little Rock, Arkansas.  

In December 1999, the Veteran testified at a hearing conducted before a Decision Review Officer.  A transcript of the hearing has been associated with the claims file.    

Due to the complex procedural history of this case, the Board finds that a brief explanation is warranted.  The Board remanded the issues in October 2003 to comply with VA's duties to notify and assist and to afford the Veteran a VA examination.  The VA examination was to be conducted by a specialist in blood diseases.  Thereafter, a Board decision in November 2006 denied the issues on appeal.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in May 2008, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.  

In January 2010, the Board remanded the case to obtain additional treatment records and provide the Veteran a VA examination with a blood disease specialist.  As the examination obtained on remand was not performed by a blood disease specialist, the case was again remanded in February 2012 for a new examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Sickle cell disease clearly and unmistakably preexisted the Veteran's service and clearly and unmistakably was not permanently worsened beyond normal progression during or as a result of the Veteran's service.

2.  Glaucoma of the right eye was not present during service and did not develop as a result of any incident during service.

3.  Avascular necrosis of the right hip was not present during service and did not develop as a result of any incident during service.

4.  A renal disorder was not present during service and did not develop as a result of any incident during service.

5.  The Veteran is not service-connected for any disabilities.


CONCLUSIONS OF LAW

1.  Sickle cell disease was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  Glaucoma of the right eye was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  Avascular necrosis of the right hip was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  A renal disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

5.  The criteria for an award of a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claims preexist the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  Pursuant to the Board's October 2003 remand, the Veteran was notified in a letter dated in March 2004 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Although the letter did not notify the Veteran of the criteria for assigning a disability rating and an effective date, as the Veteran's claims are being denied, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, post-service medical records, and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in March 2005, November 2010 and February 2014 with a February 2015 addendum.  38 C.F.R. § 3.159(c)(4).  The Board observes that the February 2014 examination and February 2015 addendum opinion were not provided by specialists in blood diseases as ordered by the Board.  As discussed below, both examiners reported that specialists in blood diseases were not available for examinations.  As there were no blood specialists available, the February 2014 VA examination with February 2015 addendum opinion obtained in this case are sufficient, as the 2014 examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  Although the February 2015 examiner did not examine the Veteran, they did review the evidence and also offered a well-supported opinion.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that an injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, it is now clear that, in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b) (2015).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3-2003, and the recent regulatory amendment, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability pre-existed service.  If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the preexisting disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that the preexisting disorder was not aggravated during service (a higher standard).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Congenital or developmental defects are not considered to be diseases or injuries within the meaning of VA laws governing the award of service connection for diseases and injuries related to service.  38 C.F.R. § 3.303.  However, the VA General Counsel has rendered a legal opinion which holds that service connection may be granted for hereditary diseases which either first manifested during service or which pre-existed service and progressed at an abnormally high rate, presumably due to aggravation or to a superimposed injury during service.  VAOPGCPREC 82-90 (July 18, 1990).

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  In this regard, the Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

      1.  Sickle Cell Disease
      
The Veteran's STRs include his July 22, 1975, enlistment examination, which revealed clinically normal systems except for feet and identifying body marks, scars, and tattoos.  In his report of medical history, he denied all symptoms.  On August 11, 1975, the Veteran complained of sickle cell anemia and joint pains.  He gave a history of active sickle cell disease.  An August 18, 1975, evaluation shows that the Veteran arrived at Fort Polk on July 23, 1975, and was in his second week of basic training.  He reported that when he was in the sixth grade, at approximately age 12, he was taken to his local physician with complaints of dizziness, easy fatigability, and aching discomfort in the joints.  He reported that evaluation at that time revealed sickle cell anemia.  The Veteran reported that since that time, he had had recurrent problems with fatigue and joint discomfort.  The Veteran was noted to be unable to perform his duties due to chronic anemia.  He was diagnosed with sickle cell.  The recommendation was that since the Veteran did not meet induction standards, he should be presented to the medical board for consideration of separation.  The Veteran's condition was opined to have existed prior to service and was not service aggravated.  

The Veteran was placed on a profile on August 18, 1975.  He was to suspend all training pending results of the medical board.  The report of medical board proceedings shows that the Veteran was diagnosed with sickle cell disease.  It was opined to have not been incurred in the line of duty and to have existed prior to service and was not aggravated by active duty.  The report of medical board examination on August 20, 1975, shows that all systems were normal except for sickle cell disease being noted.  The Veteran was subsequently discharged from service in September 1975.  There is no indication of any in-service injury to his blood system.  

Post service treatment records include a March 1976 doctor's note showing that the Veteran had sickle cell anemia, which frequently caused joint pain, sharp pains, and weak spells.  His treatment records reflect numerous instances of sickle cell crises dating back to 1980.  An August 1980 record shows that the Veteran was known to have sickle cell crisis at least four times in the last ten years.  

A discharge summary dated in September 1999 shows that the Veteran reported that his parents and seven siblings had sickle cell disease and two of his children had sickle cell trait.  A September 1999 letter from the Veteran's VA hematologist/oncologist shows that it was his opinion that the Veteran's sickle cell disease was aggravated by his time in the service.  He opined that the rigorous training that the Veteran went through in the service caused complications in his disease.  There is no indication that the physician reviewed the Veteran's STRs and no rationale for the opinion was provided.  

At his December 1999 hearing, the Veteran testified that he did not have any special treatment prior to service.  December 1999 Hearing Transcript (T.) at 3.  However, he did testify that he had blood transfusions as a teenager.  Id. at 4.  He also testified that he was hospitalized prior to service to take blood.  Id. at 7.  The Veteran testified that even with fatigue, he still played football in high school.  Id. at 5.  He testified that prior to service, he had not done that level of physical exertion in his life.  Id. at 10.  The Veteran testified that he had joint problems that he never had prior to service.  Id. at 13.

An opinion from G.E., M.D. dated in February 2001 shows that sickle cell disease was due to a genetic defect.  He opined that the Veteran's military service caused the symptoms to be more pronounced or noticeable, but it did not cause his genetic defect to be worse.  He further opined that, to put it another way, the Veteran's military course of training caused his symptoms to be worse than they were in civilian life because he did not participate in such strenuous activities as a civilian.  

The Veteran was afforded a VA examination in March 2005.  The examiner reported that the Veteran was diagnosed as having sickle cell anemia at age 12.  He noted that the Veteran was in service for a two month period from July 1975 to September 1975.  He reported that prior to entering into service, the Veteran had several sickle cell crises.  The Veteran was diagnosed with sickle cell disease.  The examiner noted reviewing the Veteran's claims folder, STRs, and all of the records in his claims file.  He opined that there was no doubt that the Veteran had sickle cell disease, which was well documented and which was congenital.  The examiner opined that after taking a history and examining the Veteran and reviewing his medical records, his two months of service from July 28, 1975, to September 4, 1975, had no permanent effect on his sickle cell disease and that his disability was not permanently increased during the brief period of time that he was in the service.  The examiner noted that in the past ten years, the Veteran had developed many of the complications of sickle cell disease, but in their opinion, that had not been exacerbated by his brief period of time in the service.  The examiner reported that they could find no evidence in his medical records that would substantiate that that was permanently exacerbated by his brief tour to duty.  The examiner further opined that the Veteran's complications of his sickle cell disease were due to natural progression of his sickle cell disease and had no relationship to the two months he had been in the service in 1975.  There is no indication that the examiner was a blood specialist.

The Veteran was provided another VA examination in November 2010.  The examiner reported that on service medical record review, sickle cell disease was diagnosed.  The examiner noted that in that review, it was stated that the Veteran had problems with fatigue and pain prior to the service. The examiner noted that the Veteran was medical boarded out due to recurrent joint problems and fatigue during his brief time in the service.  The examiner reported that since being discharged from the service, the Veteran had had multiple admissions, both at the VA and private hospitals, for sickle cell disease and medical conditions secondary to that.  The examiner opined that sickle cell anemia was a congenital disorder.  The examiner opined that the unfortunate circumstance of that disease was there were many medical conditions associated with that including bone and joint pains, kidney problems, eye problems, and skin disorders.  The examiner opined that after reviewing his service medical records in the claims file, the Veteran's two months of service had no permanent effect on his sickle cell disease and his sickle cell anemia and other medical conditions were not permanently increased during his time in the service.  The examiner noted that unfortunately, since the Veteran's discharge, he had had many complications of sickle cell anemia, but those were a natural progression of the disease and they were not permanently exacerbated by his brief tour on duty.  The examiner reiterated that they were natural complications of the sickle cell disease and were not aggravated beyond the natural progression of disease while he was in the service.  There is no indication that the examiner was a specialist in blood disorders.  

A November 2010 buddy statement from someone who served with the Veteran shows that the Veteran got sicker and sicker during service until he went on sick call and was diagnosed with sickle cell anemia.  

The Veteran was afforded a VA examination in February 2014.  The examiner specifically reported that there were no blood specialists available for compensation and pension examinations.  They reported having access to consult with hematology and that they reviewed the case with another physician.  The Veteran was diagnosed with sickle cell disease, noted to be congenital.  The examiner opined that it was more likely than not that the Veteran's sickle cell disease was present prior to service as it was a congenital condition.  The examiner opined that there was no evidence upon review that the two months while on active duty worsened the Veteran's condition of sickle cell disease beyond that would be considered normal.  The examiner noted the 1999 opinion that the Veteran's service aggravated his condition.  The examiner opined that any activities could be a trigger to cause increased pain with the Veteran's condition; it was not to be considered beyond a normal response or progression.  The examiner noted that the Veteran was in service in late July and was out of service with first complaints of pain within a few weeks and was discharged the next month.  The examiner opined that there was no activity or injury documented while in service that could be conjectured to be reason for worsening or aggravation of that disease.  The examiner opined that many things were triggers for pain episodes, but were not considered worsening of the progression of the disease, rather an unfortunate reality of the disease.  The examiner then reported medical literature pertaining to sickle cell and triggers of pain episodes.  

An addendum medical opinion from a different examiner was obtained in February 2015.  The examiner noted that there was not a hematology/oncology specialist available to review the case.  The examiner reported the Veteran's pertinent STRs showing that he was diagnosed with sickle cell at the age of 12 years.  The examiner opined that the sickle cell disease was a congenital disease with a progression of symptoms as the person aged.  The examiner reported the August 11, 1975, evaluation and that the Veteran was referred to a medical board.  The examiner reported the medical board proceedings as well as the September 1999 opinion.  The examiner reported that the September 1999 opinion was in conflict with all other medical opinions provided about the Veteran's progression in his sickle cell disease.  The examiner noted that all of the military physicians, the November 2010 and February 2014 examiners, disagreed with the September 1999 physician.  The examiner opined that it was their opinion as well that the Veteran's sickle cell disease preexisted  his military service.  The examiner opined that, therefore, it was less likely than not that the Veteran's sickle cell disease was caused by his military service.  They also opined that it was less likely than not that the Veteran's sickle cell disease was aggravated by or in any way worsened beyond the natural progression of the disease by the Veteran's military service.  The examiner reported that temporary or intermittent flare-ups of a preexisting disease, which was what the Veteran had, were not an aggravation of the disease.  

In a July 2015 statement, the Veteran reported that he did not know or hear about sickle cell disease until service.  He reported that he had no problems playing football or working before service.  

Based on a review of the evidence, the Board concludes that service connection for sickle cell disease is not warranted.  Although the Veteran currently has sickle cell disease, and has reported that it began in or was worsened by service, the evidence shows fails to show that sickle cell disease is related to his military service.  

Initially, the Board finds that the presumption of soundness has been rebutted.  Although the enlistment examination did not show sickle cell disease, the Veteran's STRs show that he specifically reported being diagnosed with sickle cell disease at age 12 in an August 1975 evaluation.  Such evaluation was reported as being within the Veteran's second week of basic training.  The medical board proceedings show that the Veteran's sickle cell was shown to have preexisted his service.  While the Veteran denied having sickle cell prior to service in his July 2015 statement, his December 1999 hearing testimony shows that he acknowledged having sickle cell prior to service and that he received blood transfusions and was hospitalized as a teenager.  Additionally, all of the medical opinions of the VA compensation and pension examiners show that the Veteran's sickle cell disease preexisted his service.  Although the physicians are not specialists in blood disorders, the 2014 and 2015 opinions specifically show that no specialists were available.  As the VA examiners' opinions were formed after interviewing the Veteran and reviewing the records, and as the 2005, 2010, and 2014 examiners also examined the Veteran, the Board accords such opinions great probative value.  

The Board acknowledges that the 2014 and 2015 examiners phrased their opinions in terms of "at least as likely as not" instead of "clearly and unmistakably."  However, when weighing the evidence of record, particularly the contemporaneous STRs as well as the Veteran's own 1999 testimony admitting to treatment prior to service, the Board finds that the evidence establishes that the Veteran's sickle cell disease clearly and unmistakably preexisted service.

The evidence also shows that the Veteran's preexisting sickle cell disease was clearly and unmistakably not worsened beyond its natural progression due to his military service.  In this case, the opinions of the VA examiners, particularly the 2014 and 2015 examiners, show that the Veteran's in-service complaints were temporary or intermittent flare-ups of a preexisting disease.  The 2014 examiner opined that any activities could be a trigger to cause increased pain with the Veteran's condition; it was not to be considered beyond a normal response or progression.  The 2015 examiner specifically opined that the Veteran's service complaints were temporary or intermittent flare-ups.  As noted above, temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt, 1 Vet. App. at 297.  The VA examiners opinions are supported by the 2001 opinion of Dr. G.E. that the Veteran's military service caused the symptoms to be more pronounced or noticeable, but it did not cause his genetic defect to be worse.

The Board again acknowledges that the VA examiners' opinions were not phrased as "clearly and unmistakably."  However, considering that the examiners' opinions indicate that the Veteran's in-service complaints were temporary flare-ups, such necessarily indicates that there was no aggravation in service as per Hunt.  As the 2014 examiner interviewed and examined the Veteran, and as both the 2014 and 2015 examiners reviewed the pertinent evidence of record, when considering the totality of the evidence, the Board concludes that the Veteran's disability did not clearly and unmistakably worsen beyond its natural progression as a result of his military service. 

The Board acknowledges the positive September 1999 opinion from the Veteran's VA physician.  However, no rationale for this opinion was provided.  The physician also did not address the Veteran's pertinent STRs like the VA examiners did.  Consequently, the Board concludes that this opinion has less probative value than the negative VA examiners' opinions.  
In this case, the evidence fails to show that the preexisting sickle cell disease was aggravated by the Veteran's military service.  As noted above, he was only in service for two months, and was placed on profile after only a couple of weeks into basic training.  The 2014 examiner specifically opined that there was no activity or injury documented while in service that could be conjectured to be reason for worsening or aggravation of that disease.  In light of the negative opinions discussed in detail above, the Board concludes that the Veteran's preexisting sickle cell disease clearly and unmistakably was not aggravated by his military service. 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of sickle cell disease falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  As such, his own assertions as to etiology have no probative value.

Based on the evidence, the Board finds that sickle cell disease clearly and unmistakably preexisted the Veteran's military service and the sickle cell disease clearly and unmistakably was not permanently worsened beyond normal progression during or as a result of the Veteran's military service.  Accordingly, the Board concludes that sickle cell disease was not incurred or aggravated in service.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for sickle cell disease is denied.  See 38 U.S.C.A §5107 (West 2014).

		2.  Glaucoma of the Right Eye

The Veteran's STRs show no diagnosis, of or treatment for, any eye disorder.  His July 1975 enlistment and August 1975 medical board examinations both revealed clinically normal eyes and ophthalmoscopic.  His distant vision was reported to be 20/25 bilaterally and near vision of J-2 in July 1975.  In his July 1975 report of medical history, he denied any eye trouble.  The August 1975 medical board examination shows that his right eye distant vision was 20/200 while his left eye was 20/40.  
Post-service treatment records show that the first indication of right eye problems was in 1993.  Records in 1994 show a diagnosis of glaucoma.  A December 1999 letter from the Veteran's VA physician shows that his glaucoma was related to his sickle cell disease.  The March 2005 VA examiner reported that the Veteran's glaucoma was a complication of sickle cell disease.  The November 2010 examiner indicated that medical conditions associated with sickle cell disease included eye problems.  None of the Veteran's treatment records contain any opinion relating glaucoma of the right eye to his military service.  

Based on a review of the evidence, the Board concludes that service connection for glaucoma of the right eye is not warranted.  Although the evidence shows that the Veteran currently has glaucoma of the right eye, it does not show that it is related to his military service.

Regarding service connection on a direct basis, although the Veteran's STRs showed that his distant vision changed, the evidence fails to show that he had glaucoma in service.  There is no indication of any event, injury, or disease to his right eye in service.  Indeed, the Veteran has not contended as such.  No medical professional has provided any opinion indicating that the onset of the Veteran's glaucoma of the right eye was during his service or is otherwise related to his military service.  In this case, the Veteran's STRs and post-service treatment records fail to show that the onset of glaucoma of the right eye occurred during service.  The contemporaneous evidence of record weighs against a finding that the onset of glaucoma of the right eye began in service or that any currently diagnosed glaucoma is related to the Veteran's military service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

The evidence fails to support a finding that the Veteran's post-service glaucoma of the right eye is directly related to his military service.  None of his treatment records contain any such opinion.  Rather, the evidence shows that it is a complication of his sickle cell disease.  The December 1999 VA physician's opinion and March 2005 VA examiner's opinion both indicate that the Veteran's glaucoma is secondary to his sickle cell disease, while the 2010 VA examiner's opinion also shows that complications of sickle cell disease include eye problems.  

In this case, the first evidence of glaucoma is not until 1993-94.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of right eye glaucoma complaints, symptoms, or findings for almost two decades between the Veteran's military service and the earliest evidence of glaucoma is itself evidence which tends to show that glaucoma did not have its onset in service or for many years thereafter.  

As the Board has denied service connection for sickle cell disease, it need not address service connection on a secondary basis.  

The overall evidence of record weighs against a finding of glaucoma of the right eye being associated with the Veteran's active duty.  Without competent evidence of an association between glaucoma of the right eye and his active duty, service connection for glaucoma of the right eye is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, as to the specific issue in this case, the etiology of glaucoma of the right eye falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between glaucoma of the right eye and the Veteran's active duty, service connection for glaucoma of the right eye is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for glaucoma of the right eye.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for glaucoma of the right eye is denied.  See 38 U.S.C.A §5107.  

		3.  Avascular Necrosis of the Right Hip

The Veteran's STRs show no diagnosis of, or treatment for, any right hip disorder.  His July 1975 enlistment and August 1975 medical board examinations both revealed clinically normal lower extremities.  In his July 1975 report of medical history, he denied all pertinent symptoms.  

Post-service treatment records show that the Veteran complained of pain in his right leg in February 1983 and pain in the right hip in May 1994.  The first diagnosis of avascular necrosis was in July 1999.  One of the July 1999 records shows that it was secondary to sickle cell.  The Veteran had surgery in August 1999; the surgical record again shows that the avascular necrosis was secondary to sickle cell disease.  The March 2005 VA examiner reported that the Veteran's avascular necrosis was a complication of sickle cell disease.  None of the Veteran's treatment records contain any opinion relating avascular necrosis of the right hip to his military service.  

Based on a review of the evidence, the Board concludes that service connection for avascular necrosis of the right hip is not warranted.  Although the evidence shows that the Veteran currently has avascular necrosis of the right hip, it does not show that it is related to his military service.

Regarding service connection on a direct basis, the evidence fails to show that the Veteran had avascular necrosis of the right hip in service.  There is no indication of any event, injury, or disease to his right hip in service.  Indeed, the Veteran has not contended as such.  No medical professional has provided any opinion indicating that the onset of the Veteran's avascular necrosis of the right hip was during his service or is otherwise related to his military service.  In this case, the Veteran's STRs and post-service treatment records fail to show that the onset of avascular necrosis of the right hip occurred during service.  The contemporaneous evidence of record weighs against a finding that the onset of avascular necrosis of the right hip began in service or that any currently diagnosed avascular necrosis of the right hip is related to the Veteran's military service.  See Curry, 7 Vet. App. at 68.  

The evidence fails to support a finding that the Veteran's post-service avascular necrosis of the right hip is directly related to his military service.  None of his treatment records contain any such opinion.  Rather, the evidence shows that it is a complication of his sickle cell disease.  The 1999 VA treatment records and March 2005 VA examiner's opinion all indicate that the Veteran's avascular necrosis of the right hip is secondary to his sickle cell disease.  

In this case, the first evidence of avascular necrosis of the right hip is not until 1999.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense, 1 Vet. App. at 356; see also Maxson, 230 F.3d at 1333.  Thus, the lack of any evidence of right hip complaints, symptoms, or findings for over two decades between the Veteran's military service and the earliest evidence of avascular necrosis of the right hip is itself evidence which tends to show that avascular necrosis of the right hip did not have its onset in service or for many years thereafter.  

As the Board has denied service connection for sickle cell disease, it need not address service connection on a secondary basis.  

The overall evidence of record weighs against a finding of avascular necrosis of the right hip being associated with the Veteran's active duty.  Without competent evidence of an association between avascular necrosis of the right hip and his active duty, service connection for avascular necrosis of the right hip is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, as to the specific issue in this case, the etiology of avascular necrosis of the right hip falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between avascular necrosis of the right hip and the Veteran's active duty, service connection for avascular necrosis of the right hip is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for avascular necrosis of the right hip.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for avascular necrosis of the right hip is denied.  See 38 U.S.C.A §5107.  

		4.  Renal Disorder

The Veteran's STRs show no diagnosis of, or treatment for, any renal disorder.  His July 1975 enlistment and August 1975 medical board examinations both revealed all clinically normal pertinent systems.  In his July 1975 report of medical history, he also denied all pertinent symptoms.  

Post-service treatment records show that the first evidence of renal problems was in 1999.  An April 1999 record shows that the Veteran needed a renal consult as he had interstitial nephritis due to sickle cell disease.  A May 1999 record shows that the Veteran had sickle cell disease complicated by renal impairment.  The December 1999 letter from the Veteran's VA physician also shows that the Veteran's renal failure is related to his sickle cell disease.  The March 2005 VA examiner reported that the Veteran's renal insufficiency was a complication of sickle cell disease.  None of the Veteran's treatment records contain any opinion relating a renal disorder to his military service.  

Based on a review of the evidence, the Board concludes that service connection for a renal disorder is not warranted.  Although the evidence shows that the Veteran currently has a renal disorder, it does not show that it is related to his military service.

Regarding service connection on a direct basis, the evidence fails to show that the Veteran had a renal disorder in service.  There is no indication of any event, injury, or disease to his kidneys in service.  Indeed, the Veteran has not contended as such.  No medical professional has provided any opinion indicating that the onset of the Veteran's renal disorder was during his service or is otherwise related to his military service.  In this case, the Veteran's STRs and post-service treatment records fail to show that the onset of a renal disorder occurred during service.  The contemporaneous evidence of record weighs against a finding that the onset of a renal disorder began in service or that any currently diagnosed renal disorder is related to the Veteran's military service.  See Curry, 7 Vet. App. at 68.  

The evidence fails to support a finding that the Veteran's post-service renal disorder is directly related to his military service.  None of his treatment records contain any such opinion.  Rather, the evidence shows that it is a complication of his sickle cell disease.  The 1999 VA treatment records and March 2005 VA examiner's opinion both indicate that the Veteran's renal disorder is secondary to his sickle cell disease.  

In this case, the first evidence of a renal disorder is not until 1999.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense, 1 Vet. App. at 356; see also Maxson, 230 F.3d at 1333.  Thus, the lack of any evidence of renal complaints, symptoms, or findings for over two decades between the Veteran's military service and the earliest evidence of a renal disorder is itself evidence which tends to show that a renal disorder did not have its onset in service or for many years thereafter.  

As the Board has denied service connection for sickle cell disease, it need not address service connection on a secondary basis.  

The overall evidence of record weighs against a finding of a renal disorder being associated with the Veteran's active duty.  Without competent evidence of an association between a renal disorder and his active duty, service connection for a renal disorder is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, as to the specific issue in this case, the etiology of a renal disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a renal disorder and the Veteran's active duty, service connection for a renal disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a renal disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a renal disorder is denied.  See 38 U.S.C.A §5107.  

	B.  TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2015).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a). 

It is also the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  

For the reasons set forth above, the Board has denied service connection for sickle cell disease, glaucoma of the right eye, avascular necrosis of the right hip, and a renal disorder.  The Veteran is not service-connected for any disabilities.  As he is not currently service-connected for any disabilities, an award of a TDIU cannot be granted as a matter of law.

The Board is sympathetic to the Veteran's claim.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The Board is sympathetic to the Veteran's claim, but the facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, issue of entitlement to a TDIU is denied. 



ORDER

Entitlement to service connection for sickle cell disease is denied.

Entitlement to service connection for glaucoma of the right eye, to include as secondary to sickle cell disease is denied.

Entitlement to service connection for avascular necrosis of the right hip, to include as secondary to sickle cell disease is denied.

Entitlement to service connection for a renal disorder, to include as secondary to sickle cell disease is denied.

Entitlement to a TDIU is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


